DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Election
Applicants’ election without traverse to prosecute invention I, in the reply filed on 04/12/2021 is acknowledged.  The elected invention I that encompasses Claims 1-10 will be examined and Claims 11-20 are withdrawn from consideration pursuant to 37 CFR 1.142(b), as being drawn to a non-elected invention.  Therefore, a complete reply to this Office Action must include cancellation of those non-elected claims.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 is indefinite because of the recitation “a gallium nitride (GaN) gate driver coupled to the gate terminal, the GaN gate driver configured to adjust operation of the transistor; and an enhancement mode GaN comparator coupled to at least one of the transistor the GaN gate driver, the enhancement mode GaN comparator configured to compare a voltage to a reference voltage, the voltage based on current from the current terminal, the GaN gate driver configured to adjust the operation of the transistor based on the comparison” is unclear.  It cannot be determined what is being claimed here, for at least one of the transistor the GaN gate driver”?  Furthermore, it is not clear how the GaN gate driver configured to adjust the operation of the transistor based on the comparison? Since, one of ordinary skill in the art would infer that the GaN gate driver only either drives the transistor ON or OFF, but not adjusting operation of the transistor; and the GaN gate driver does not include any element to perform the above function such as “adjust the operation of the transistor based on the comparison”. Therefore, the above recited function is not supported by the recited GaN gate driver.  Appropriate correction and/or clarification is required.
Claims 2-10 are rejected due to their dependencies on the base Claim 1.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAI L NGUYEN whose telephone number is (571)272-1747. The examiner can normally be reached on Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on 571-272-1988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic


/HAI L NGUYEN/Primary Examiner, Art Unit 2842                                                                                                                                                                                                        April 18, 2021